Order entered January 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01455-CR
                                       No. 05-12-01456-CR

                                    BRYAN BAUM, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                          Trial Court Cause Nos. 2-12-213, 2-12-214

                                             ORDER
        The Court GRANTS court reporter Mary Ann Gilbert’s January 9, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Gilbert to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE